DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEPHEN BILLINGS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3228

                               [May 7, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Steven   J.   Levin,  Judge;    L.T.  Case    No.
432019CA001061A.

   Carey Haughwout, Public Defender, and Paul Petillo, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Matthew Hatfield,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.